DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1, 2 and 19 and added claims 20-22 which changes the scope of the claims and as such a new grounds of rejection is issued. In the previous office action, the Examiner did not indicate the obviousness double patenting rejection as provisional, and did not issue a double patenting rejection on the dependent claims. Therefore, this office action is considered Non-Final. 
In regards to the Double Patenting rejection, Applicant asserts:
In response, the Applicant submits that such rejection should be indicated as being provisional since the present application and U.S. Patent Application No. 16/254,415 are pending. In this regard, the Applicant requests reconsideration of such obviousness double patenting rejection in view of the amendment to claim 1 herein and the amendment to claim 19 herein and in U.S. Patent Application No. 16/254,415 (submitted on the same date).
In response:
Applicant’s remarks are persuasive. Examiner maintains nonstatutory obviousness provisional double patenting rejection as specified below.
In regards to the rejection of Claim(s) 1 and similarly claim 19, Applicant asserts:
“Turning next to the prior art, Nishi discloses using the battery to generate the 
In response:
As can be seen from the rejection of Claim(s) 1 and similarly claim 19, the examiner does not refer to Nishi “using the battery to generate the warming voltage “ to teach the claim language of claims 1 and 19, but uses the combined teachings of Nishi, Rastegar and Muraoka to teach claim language “providing at least one power supply, separate from the energy storage device, to generate a positive input voltage and a negative input voltage (Fig. 14 [0100] of Nishi where Boosting converter 22 is able to elevate a voltage between positive electrode line PL2 and negative electrode line NL (“system voltage") to output a voltage of secondary battery 10)” 

In regards to the rejection of Claim(s) 2 and similarly claim 22 Applicant asserts:
Regarding claim 2, the same has been amended to clarify that the positive input voltage is provided directly through a first switch and the negative input voltage is provided directly through a second switch." In contrast, Nishi discloses an inductor in line with the positive input to battery 10 of FIG. 14, therefore, such positive input is not directly coupled through the switch. 
With regard to new claim 22, the Applicant submits that the same patentably distinguishes over the prior art for at least similar reasons as set forth above with regard to claim 2.
In response:
As can be seen from the rejection of Claim(s) 2 and similarly claim 22, the examiner uses the combined teachings of Nishi, Rastegar and Muraoka to teach claim language of claims 2 and 22 below, wherein Nishi teaches:
 “comprising providing the positive input voltage directly through a first switch (Fig. 14 positive voltage PL2 provided through Q1. Inductor is a short circuit therefore positive voltage PL2 applied directly to battery 10) and providing the negative input voltage directly through a second switch (Fig. 14 negative voltage NL provided through Q2)”
In regards to the rejection of Claim(s) 20-21 Applicant asserts:
Furthermore, the Applicant submits that new dependent claims 20 and 21 patentably distinguish over the cited references independently of their base claim.
And further asserts:
Turning next to the prior art, Nishi, which is cited for showing the switching of claims 1 and 19, discloses the use of a triangle wave (see, Nishi, FIG. 11 cited in the Office Action) and not a square wave as disclosed for this embodiment and now recited in claims 20 and 21.
In response:
The examiner uses the combined teachings of Nishi, Rastegar and Muraoka to teach claim language of Claim(s) 20-22 as specified below. 
Furthermore, the examiner uses the combined teachings of Nishi, Rastegar and Muraoka to teach claim language of claims 20-21 below. Specifically wherein the examiner does not rely on Nishi’s triangle current wave to teach the claimed “square waved shaped voltage”, but uses Nishi teach:
 “…a square waved shaped voltage to the one of the inputs at the frequency (Fig. 11 where the switches Q1 and Q2 switch on and off resembling a square wave. As such the voltage on line PL2 will resemble a square-wave type waveform).
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim objections
 Claims 20-21 recites “the input voltage and the grounding input” which lack antecedent basis. Examiner will interpret as “the positive input voltage and the negative input”

						Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6-21 are rejected on the ground of nonstatutory obviousness provisional double patenting as being unpatentable over claims 1-22 of application 16254415 in view of Nishi (US 20120021263). Although the claims are not identical, they are not patentably distinct from each other.

App#16450927						App# 16254415
1. A method for heating an energy storage device having a core with an electrolyte, the method comprising: providing the energy storage device having inputs and characteristics of a capacitance across the electrolyte and the core and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs; providing at least one power supply, separate from the energy storage device, to generate a positive input voltage and a negative input voltage; switching between the positive input voltage and the negative input voltage provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and 

2.  The method of claim 1, comprising providing the positive input voltage directly through a first switch and providing the negative input voltage directly through a 
second switch, wherein the switching comprises simultaneously coupling the 
positive input voltage to the one input through operation of the first switch 
and decoupling the negative input voltage from the one input through operation 
of the second switch during a first time interval and thereafter, simultaneously decoupling the positive input voltage from the one input through operation of the first switch and coupling the negative input voltage to the one input during a second time interval through 
the frequency sufficient to effectively short the internal surface capacitance 
of the energy storage device. 
 
3.  The method of claim 1, wherein the first switch couples the positive input 
voltage to the one input when a first switching voltage is above zero volts. 
 


4.  The method of claim 3, wherein the second switch decouples the negative 
input voltage from the one input when the first switching voltage is above zero 
volts. 
 
5.  The method of claim 4, wherein the first switch decouples the one input 
from the positive input voltage and the second switch decouples the one input 
from the negative input voltage when the first switching voltage is zero volts. 
 
6.  The method of claim 2, comprising selecting the positive input voltage and 
the negative input voltage such that nearly the same charge of the energy 
storage device occurs during the first time interval as discharge from the 
energy storage device occurs during the second time interval. 
 
7.  The method of claim 1, wherein the predetermined temperature is a first 
predetermined temperature, the method comprising initiating the switching when 
the temperature of the electrolyte is below a second predetermined temperature 
that is considered to at least reduce the charging efficiency of the energy 
storage device, wherein the second predetermined temperature is a lower 

 
8.  The method of claim 1, comprising obtaining at least one of a measurement 
and an approximation of the temperature of the electrolyte. 
 
9.  The method of claim 8, wherein the obtaining comprises directly measuring 
the temperature of the electrolyte with a temperature sensor positioned at one 
or more of the electrolyte and a surface of the energy storage device. 
 
10.  The method of claim 8, wherein the obtaining comprises: applying an 
initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, 
approximated as being less than the predetermined temperature. 
 
11.  The method of claim 1, comprising providing a controller for controlling 
the switching and the discontinuing. 
 
12.  The method of claim 11, comprising obtaining by the controller at least one of a measurement and an approximation of the temperature of the electrolyte. 
 
13.  The method of claim 12, wherein the obtaining comprises directly measuring 
the temperature of the electrolyte with a temperature sensor coupled to the controller and positioned at one or more of the electrolyte and a surface of the energy storage device. 
 
14.  The method of claim 12, wherein the obtaining is performed periodically. 

15.  The method of claim 1, comprising producing the positive input voltage from an AC source provided through a first AC to DC converter and producing the negative input voltage from the AC source provided through a second AC to DC 
converter. 
 
16.  The method of claim 1, comprising: obtaining an energy storage type for 
the energy storage device;  and retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with corresponding predetermined temperatures. 
 


17.  The method of claim 1, comprising coupling the positive input voltage to 
the one input to charge the energy storage 
electrolyte is above the predetermined temperature. 
 








18.  The method of claim 1, wherein the energy storage device is a lithium ion 
battery or a supercapacitor.

19. A method for charging an energy storage device having a core with an electrolyte, the method comprising: providing the energy storage device having inputs and characteristics of a capacitance across the electrolyte and the core and internal surface capacitance between the inputs which can providing at least one power supply, separate from the energy storage device, to generate a positive input voltage and a negative input voltage and switching between a positive input voltage and a negative input voltage provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte; periodically obtaining a measurement that correlates to the temperature of the electrolyte, wherein the switching is initiated when the measurement indicates that the temperature of the electrolyte is below a low temperature threshold that is considered to at least reduce the charging efficiency of the energy storage device, wherein the switching is discontinued when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered 








20.    (New) The method of claim 1, wherein the switching between the input voltage and the grounding input provided to one of the inputs produces a square waved shaped voltage to the one of the inputs at the frequency sufficient to effectively short the 

21.    (New) The method of claim 19, wherein the switching between the input voltage and the grounding input provided to one of the inputs produces a square waved shaped voltage to the one of the inputs at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte.

22. (New) The method of claim 19, comprising providing the positive input voltage directly through a first switch and providing the negative input voltage directly through a second switch wherein the switching comprises simultaneously coupling the positive input voltage to the input through operation of the first switch and decoupling the negative input voltage from the one input through operation of the second switch during a first time interval and thereafter, simultaneously decoupling the positive input voltage from the one input through operation of the first switch and coupling the negative input voltage to the one input during a second time interval through operation of the second switch, wherein the first interval and the second interval are subsequently repeated at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device.
 and a grounding input provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte; and discontinuing the switching when the temperature of the electrolyte is above a 




2.  The method of claim 1, comprising providing the input voltage through a 
first switch and providing the grounding input through a second switch, wherein 
the switching comprises simultaneously coupling the input voltage to the one 
input through operation of the first switch and decoupling the grounding input 
from the one input through operation of the second switch during a first time 
interval and thereafter, simultaneously decoupling the input voltage from the 
one input through operation of the first switch and coupling the grounding input to the one input during a second time interval through operation of the second switch, wherein the 
subsequently repeated at the frequency sufficient to effectively short the 
internal surface capacitance of the energy storage device. 
 

3.  The method of claim 2, wherein the first switch is a normally closed switch that couples the input voltage to the one input when a first switching voltage is below a first predetermined voltage. 
 

4.  The method of claim 3, wherein the second switch is a normally open switch that decouples the grounding voltage from the one input when a second switching voltage is below a second predetermined voltage. 
 
5.  The method of claim 2, wherein the providing the grounding input comprises 
coupling the one input to a circuit ground through the second switch and a sink 
resistor. 
 

6.  The method of claim 5, comprising selecting the input voltage and a 
resistance of the sink resistor such that nearly the same charge of the energy 
storage device occurs during the first time interval as discharge from the 
energy storage device occurs during the second time interval. 
 
7.  The method of claim 1, wherein the predetermined temperature is a first 
predetermined temperature, the method comprising initiating the switching when 
the temperature of the electrolyte is below a second predetermined temperature 
that is considered to at least reduce the charging efficiency of the energy 
storage device, wherein the second predetermined temperature is a lower 

 
8.  The method of claim 1, comprising obtaining at least one of a measurement 
and an approximation of the temperature of the electrolyte. 
 
9.  The method of claim 8, wherein the obtaining comprises directly measuring 
the temperature of the electrolyte with a temperature sensor positioned at one 
or more of the electrolyte and a surface of the energy storage device. 
 
10.  The method of claim 8, wherein the obtaining comprises: applying an 
initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, 
approximated as being less than the predetermined temperature. 
 
11.  The method of claim 1, comprising providing a controller for controlling 
the switching and the discontinuing. 
 
12.  The method of claim 11, comprising obtaining by the controller at least one of a measurement and an approximation of the temperature of the electrolyte. 
 
13.  The method of claim 12, wherein the obtaining comprises directly measuring 
the temperature of the electrolyte with a temperature sensor coupled to the controller and positioned at one or more of the electrolyte and a surface of the energy storage device. 
 
14.  The method of claim 12, wherein the obtaining is performed periodically. 

15.  The method of claim 1, comprising producing the input voltage from an AC 
source provided through an AC to DC converter. 
 



16.  The method of claim 1, comprising: obtaining an energy storage type for 
the energy storage device; and retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with corresponding predetermined temperatures. 
 

17.  The method of claim 1, comprising coupling the input voltage to the one 
input to charge the energy storage device 
electrolyte is above the predetermined temperature such that the input voltage provided to the one of the inputs to generate the heat and raise the temperature of the electrolyte is also utilized to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the predetermined temperature. 
 
18.  The method of claim 1, wherein the energy storage device is a lithium ion 
battery or a supercapacitor. 

19. A method for charging an energy storage device having a core with an electrolyte, the method comprising: providing the energy storage device having inputs and characteristics of a capacitance across the electrolyte and the core and internal surface capacitance between the inputs which can store electric field energy between internal a grounding input provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte; periodically obtaining a measurement that correlates to the temperature of the electrolyte, wherein the switching is initiated when the measurement indicates that the temperature of the electrolyte is below a low temperature threshold that is considered to at least reduce the charging efficiency of the energy storage device, wherein the switching is discontinued when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device, and wherein the low temperature threshold is a lower temperature such that the input voltage provided to the one of the inputs to generate the heat and raise the temperature of the electrolyte while the temperature of the electrolyte is below the low temperature threshold is also utilized to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold.

20.    (New) The method of claim 1, wherein the switching between the input voltage and the grounding input provided to one of the inputs produces a square waved shaped voltage to the one of the inputs at the frequency sufficient to effectively short the internal surface capacitance of the energy 



21.    (New) The method of claim 19, wherein the switching between the input voltage and the grounding input provided to one of the inputs produces a square waved shaped voltage to the one of the inputs at the frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte.







As to claims 1 and 19 ‘415 does not claim providing at least one power supply, separate from the energy storage device, to generate a positive input voltage and a negative input voltage  nor switching between the positive input voltage and the negative input voltage.
Nishi teaches providing at least one power supply (system voltage on line PL2 and NL), separate from the energy storage device, to generate a positive input voltage and a negative input voltage (Fig. 14 [0100] Boosting converter 22 is able to elevate a voltage between positive electrode line PL2 and negative electrode line NL (“system voltage") to output a voltage of secondary battery 10) and switching between a positive input voltage (positive electrode line PL2 voltage, Fig. 14 of Nishi below) and a negative input voltage (negative electrode line NL voltage, Fig. 14 of Nishi below [0105]). 
It would have been obvious to a person of ordinary skill in the art to modify the claim of ‘415 to provide at least one power supply, separate from the energy storage device, to generate a positive input voltage and a negative input voltage and switching between the positive input voltage and the negative input voltage, as taught by Nishi in order to elevate the battery temperature avoiding deterioration in performance [0002].
As to claims 2, 415 does not claim positive input voltage and negative input voltage.
Nishi teaches a positive input voltage (positive electrode line PL2 voltage, Fig. 14 of Nishi below) and a negative input voltage (negative electrode line NL voltage, Fig. 14 of Nishi below [0105]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the claim of ‘415 to include a positive input voltage and a negative input voltage, as taught by Nishi in order to allow all circuit components to have the same reference potential and a complete current path in order to properly operate.
As to claims 3, 415 does not claim wherein the first switch couples the positive input voltage to the one input when a first switching voltage is above zero volts. 
Nishi teaches, wherein the first switch couples the positive input voltage to the one input when a first switching voltage is above zero volts (Q1 is an IGBT transistor ([0076] of Nishi) which it can be driven “ON” by applying a positive gate . 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the claim of ‘415 to include wherein the first switch couples the positive input voltage to the one input when a first switching voltage is above zero volts, as taught by Nishi in order to allow all circuit components to have the same reference potential and a complete current path in order to properly operate.
As to claims 6, 415 does not claim comprising selecting the positive input voltage and  the negative input voltage such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval. 
Nishi teaches comprising selecting the positive input voltage and the negative input voltage such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval (See Fig. 11 of Nishi where charge current (IB) during first interval (t2-t3) is nearly the same charge during second interval (t1-t2)).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the claim of ‘415 to include selecting the positive input voltage and the negative input voltage such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval, as taught by Nishi in order to elevate the battery temperature 
Claims 4-5 are rejected on the ground of nonstatutory obviousness provisional double patenting as being unpatentable over claims 1-22 of application 16254415 in view of Nishi (US 20120021263) in view of Jung (US20170346306).
As to claims 4, 415 does not claim wherein the second switch decouples the negative input voltage from the one input when the first switching voltage is above zero volts. 
Jung teaches wherein the second switch decouples the negative input voltage from the one input when the first switching voltage is above zero volts ([0103] Fig. 5 P-channel mosfet 558 requires a negative voltage at its gate to turn on. As such MOSFET 558 will be an open circuit with a positive voltage at its gate decupling the ground from battery 450). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the claim of ‘415 to include wherein the second switch decouples the negative input voltage from the one input when the first switching voltage is above zero volts, as taught by Jung in order to use well known low power switching devices (MOSFETS) to improve efficiency.
As to claims 5, 415 does not claim wherein the first switch decouples the one input from the positive input voltage and the second switch decouples the one input from the negative input voltage when the first switching voltage is zero volts. 
Jung teaches wherein the first switch decouples the one input from the positive  (Fig. 5 where power from Charger 551 and ground would be decoupled from the battery when gate of Transistors 554 and 558 are zero)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the claim of ‘415 to include wherein the first switch decouples the one input from the positive input voltage and the second switch decouples the one input from the negative input voltage when the first switching voltage is zero volts, as taught by Jung in order to use the same circuit for each gate voltage minimizing component cost. 
Claim 22 are rejected on the ground of nonstatutory obviousness provisional double patenting as being unpatentable over claims 1-22 of application 16254415 in view of Nishi (US 20120021263) in view of Rastegar (US 20170085107).
As to claims 22, 415 does not claim comprising providing the positive input voltage directly through a first switch and providing the negative input voltage directly through a second switch wherein the switching comprises simultaneously coupling the positive input voltage to the input through operation of the first switch and decoupling the negative input voltage from the one input through operation of the second switch during a first time interval and thereafter, simultaneously decoupling the positive input voltage from the one input through operation of the first switch and coupling the negative input voltage to the one input during a second time interval through operation of the second switch, wherein the first interval and the second interval are subsequently 
Nishi teaches the comprising providing the positive input voltage directly through a first switch  (Fig. 14 positive voltage PL2 provided through Q1) and providing the negative input voltage directly through a second switch (Fig. 14 negative voltage NL2 provided through Q2), wherein the switching comprises simultaneously coupling the positive input voltage to the one input through operation of the first switch and decoupling the negative input voltage from the one input through operation of the second switch during a first time interval and thereafter (See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]), simultaneously decoupling the positive input voltage from the one input through operation of the first switch and coupling the negative input voltage to the one input during a second time interval through operation of the second switch (See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]), wherein the first interval and the second interval are subsequently repeated at the frequency (See timing diagram of Q1 and Q2 and the charging current IB where switches Q1 and Q2 are repeated at a frequency to create the current waveform Fig. 11 and [0081]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the claim of ‘415 to include providing the positive input voltage directly through a first switch and providing the negative input voltage directly through a second switch wherein the switching comprises simultaneously coupling the positive input voltage to the input through 
Nishi does not teach the frequency is sufficient to effectively short the internal surface capacitance of the energy storage device.
Rastegar teaches the frequency is sufficient to effectively short the internal surface capacitance of the energy storage device ([0089] and Fig. 1,11 If an AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the claim of ‘415 wherein the frequency is sufficient to effectively short the internal surface capacitance of the energy storage device, in order to raise the battery core temperature enough to make it safe to charge and not damage the electrical-chemical components of the battery as taught by Rastegar ([0089]).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6-14, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of Rastegar (US 20170085107) in view of Muraoka (US20090167253). 
As to claim 1, Nishi discloses a method for heating an energy storage device (Fig. 14-16) having a core with an electrolyte (Fig. 12 [0089] equivalent circuit diagram of electrode/electrolytic solution interface for secondary battery 10), the method comprising: 
providing the energy storage device having inputs (Fig. 12 negative and positive electrode) and characteristics of a capacitance across the electrolyte and the core (Fig. 12 capacity C-,C+ and [0089])
providing at least one power supply, separate from the energy storage device (system voltage on line PL2 and NL provided by boosting converter 22), to generate a positive input voltage and a negative input voltage (Fig. 14 [0100] Boosting converter 22 is able to elevate a voltage between positive electrode line PL2 and negative electrode line NL (“system voltage") to output a voltage of secondary ;
Nishi further discloses switching between the positive input voltage (positive electrode line PL2 voltage, Fig. 14 of Nishi below) and the negative input voltage (negative electrode line NL voltage, Fig. 14 of Nishi below [0105]) provided to one of the inputs (Fig. 14 below, input of battery 10) at a frequency sufficient to generate heat and raise a temperature of the battery (Figs. 9,11 controller 70 generates the ripple current (IB, Fig. 11) at a frequency in the secondary battery to elevate its temperature by turning ON/OFF switching elements Q1,Q2 [0052]-[0054],[0077],[0081],[0085]).
Nishi does not explicitly state that battery 10 comprises internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs  nor switching between a positive input voltage and a negative input voltage provided to one of the inputs a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery nor the temperature of the battery is the temperature of the electrolyte.
 Regarding internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs, it is well known to one of ordinary skill in the art that an equivalent circuit for a battery comprises an internal surface capacitance which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs as evident by Rastegar ([0086] and Fig. 11 where Cs 
Regarding switching between a positive input voltage and a negative input voltage provided to one of the inputs a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery.
Rastegar teaches switching between a positive input voltage and a negative input voltage provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery ([0089] and Fig. 1,11 AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).
It would have been obvious to a person of ordinary skill in the art to modify the switching between a positive input voltage and a negative input voltage provided to one of the inputs of Nishi to include at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device, in order to raise the battery core temperature enough to make it safe to charge and not damage the electrical-chemical components of the battery as taught by Rastegar ([0089]).
Regarding the temperature of the battery is the temperature of the electrolyte.
Rastegar teaches temperature of the electrolyte ([0018] obtaining one or more of a measurement or approximation of a temperature of the electrolyte).

Nishi does not disclose/teach discontinuing the switching when the temperature of the electrolyte is above a predetermined temperature that is considered sufficient to increase a charging efficiency of the energy storage device.
Muraoka teaches discontinuing warming the battery when the temperature of the battery is above a predetermined temperature that is considered sufficient to increase a charging efficiency of the energy storage device (Fig. 6 S3-S4 where Muraoka discontinues warming when the battery’s temperature reaches above Tth ([0058]). It is well known to one of ordinary skill in the art that internal resistance of the battery is reduced when the temperature is elevated (See Fig. 4 and [0053] of Nishi). Therefore there is less loss due to heat when charging, thus improving charging efficiency. Therefore internal resistance of the battery at 20C increases charging efficiency than at a temperature less than 20C).
Therefore since Nishi initiates switching to warm up the battery when the battery is at “extremely low temperatures” of -30C (Fig. 16 S20 and [0066] [0119] and [0101] of Nishi), it would be obvious to one of ordinary skill in the art for Nishi to discontinue warming the battery (e.g. discontinue switching) when the temperature of the electrolyte is above a predetermined temperature that is considered sufficient to increase a charging efficiency of the energy storage device in order to suppress a deterioration in 

    PNG
    media_image1.png
    595
    887
    media_image1.png
    Greyscale
As to claim 2, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 1, comprising providing the positive input voltage directly through a first switch (Fig. 14 positive voltage PL2 provided through Q1. Inductor is a short circuit therefore positive voltage PL2 applied directly to battery 10) and providing the negative input voltage directly through a second switch (Fig. 14 negative voltage NL provided through Q2) wherein the switching comprises simultaneously coupling the positive input voltage to the one input through operation of the first switch and decoupling the negative input voltage from the one input through operation of the second switch during a first time interval and thereafter (See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]), simultaneously decoupling the positive input voltage from the one input through operation of the first switch and coupling the negative input voltage to the one input during a second time interval through operation of the second switch (See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]), wherein the first interval and the second interval are subsequently repeated at the frequency (See timing diagram of Q1 and Q2 and the charging current IB where switches Q1 and Q2 are repeated at a frequency to create the current waveform Fig. 11 and [0081]).
Nishi does not disclose the frequency is sufficient to effectively short the internal surface capacitance of the energy storage device.
Rastegar teaches the frequency is sufficient to effectively short the internal surface capacitance of the energy storage device ([0089] and Fig. 1,11 If an AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the frequency the first interval and the second interval of Nishi to be sufficient to effectively short the internal surface capacitance of the energy storage device, in order to raise the battery core temperature enough to make it safe to charge and not damage the electrical-chemical components of the battery as taught by Rastegar ([0089]).
As to claim 3, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 1, wherein the first switch couples the positive input voltage to the one input when a first switching voltage is above zero volts (Q1 is an IGBT transistor ([0076] of Nishi) which it can be driven “ON” by applying a positive gate voltage, or switched “OFF” by making the gate signal zero or slightly negative. 
As to claim 6, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 2, comprising selecting the positive input voltage and the negative input voltage such that nearly the same charge of the energy storage device occurs during the first time interval as discharge from the energy storage device occurs during the second time interval (See Fig. 11 of Nishi where charge current (IB) during first interval (t2-t3) is nearly the same charge during second interval (t1-t2)). 
As to claim 7, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 1, wherein the predetermined temperature is a first predetermined temperature (Fig. 4 above), the method comprising initiating the switching when the temperature of the electrolyte ([0019] of Rastegar temperature of the electrolyte) is below a second predetermined temperature that is considered to at least reduce the charging efficiency of the energy storage device (Fig. 4 and [0064] where a low temperature where the temperature of secondary battery 10 is required to be elevated is identified and lower than first temperature), wherein the second predetermined temperature is a lower temperature than the first predetermined temperature (Fig,16 S20-S30 where temperature elevation switching starts and is repeated because temperature TB is lower than a predetermined temperature-elevation [0019]. Temperature beginning at first repetition (S10) and Fig. 4 “low temperature” identified as second predetermined temperature). 
As to claim 8, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 1.
Nishi does not discloses comprising obtaining at least one of a measurement and an approximation of the temperature of the electrolyte.
Rastegar teaches comprising obtaining at least one of a measurement and an approximation of the temperature of the electrolyte ([0018] obtaining one or more of a measurement or approximation of a temperature of the electrolyte).
It would have been obvious to a person of ordinary skill in the art to modify the method of Nishii to include comprising obtaining at least one of a measurement and an approximation of the temperature of the electrolyte, as taught by Rastegar in order to determine if the electrolyte becomes solid at low temperatures, thereby avoiding diminished charge and discharge [0006].
As to claim 9, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 8.
Nishii does not discloses wherein the obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor positioned at one or more of the electrolyte and a surface of the energy storage device.
Rastegar teaches wherein the obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor positioned at one or more of the electrolyte and a surface of the energy storage device ([0019] of Rastegar).
It would have been obvious to a person of ordinary skill in the art to modify the method of Nishii to include obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor positioned at one or 
As to claim 10, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 8.
 Nishii does not discloses wherein the obtaining comprises: applying an initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, the electrolyte temperature is approximated as being less than the predetermined temperature.
Rastegar teaches wherein the obtaining comprises: applying an initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, the electrolyte temperature is approximated as being less than the predetermined temperature ([0020] of Rastegar).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Nishi to wherein the obtaining comprises: applying an initial charging input to the energy storage device, measuring a rate of charging using the initial charging input, and determining a charging rate at the initial charging input, wherein if a rate of charging is determined to be less than a predetermined charging rate, the 
As to claim 11, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 1, comprising providing a controller for controlling the switching and the discontinuing (Fig. 14 of Nishi ECU 70). 
As to claim 12, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 11. 
Nishii does not discloses comprising obtaining by the controller at least one of a measurement and an approximation of the temperature of the electrolyte.
Rastegar teaches comprising obtaining by the controller at least one of a measurement and an approximation of the temperature of the electrolyte ([0019] of Rastegar).
It would have been obvious to a person of ordinary skill in the art to modify the method of Nishii to comprise obtaining by the controller at least one of a measurement and an approximation of the temperature of the electrolyte, as taught by Rastegar in order to determine if the electrolyte becomes solid at low temperatures, thereby avoiding diminished charge and discharge [0006].
As to claim 13, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 12.
Nishii does not discloses wherein the obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor coupled to the controller and positioned at one or more of the electrolyte and a surface of the energy storage device.
Rastegar teaches wherein the obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor coupled to the controller and positioned at one or more of the electrolyte and a surface of the energy storage device ([0019] of Rastegar).
It would have been obvious to a person of ordinary skill in the art to modify the method of Nishii to include wherein the obtaining comprises directly measuring the temperature of the electrolyte with a temperature sensor coupled to the controller and positioned at one or more of the electrolyte and a surface of the energy storage device, as taught by Rastegar in order to determine if the electrolyte becomes solid at low temperatures, thereby avoiding diminished charge and discharge [0006].
As to claim 14, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 12, wherein the obtaining ([0019] of Rastegar) is performed periodically (Fig. 16 S30 of Nishi where battery temp is measured repeatedly). 
As to claim 17, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 1. 
Nishi in view of Rastegar does not teach coupling the positive input voltage to the one input to charge the energy storage device while the temperature of the electrolyte is above the predetermined temperature.
Muraoka teaches coupling the positive input voltage to the one input to charge the energy storage device while the temperature of the electrolyte is above the predetermined temperature (Fig. 6 S5-S6 where constant current then constant voltage 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Nishi to include coupling the positive input voltage to the one input to charge the energy storage device while the temperature of the electrolyte is above the predetermined temperature in order to suppress a deterioration in the secondary battery when charged as taught by Muraoka ([0058], [0063]-[0064]). 
As to claim 18, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 1, wherein the energy storage device is a lithium ion battery or a supercapacitor ([0018] of Nishi, the secondary battery is a lithium ion battery).
As to claim 19, Nishi discloses a method for heating an energy storage device (Fig. 14 -16) having a core with an electrolyte (Fig. 12 [0089] equivalent circuit diagram of electrode/electrolytic solution interface for secondary battery 10), the method comprising: 
providing the energy storage device having inputs (Fig. 12 negative and positive electrode) and characteristics of a capacitance across the electrolyte and the core (Fig. 12 capacity C-,C+ and [0089])
providing at least one power supply (system voltage on line PL2 and NL), separate from the energy storage device, to generate a positive input voltage and a negative input voltage (Fig. 14 [0100] Boosting converter 22 is able to elevate a voltage between positive electrode line PL2 and negative electrode line NL (“system voltage") to output a voltage of secondary battery 10);
switching between the positive input voltage (positive electrode line PL2 voltage, Fig. 14 of Nishi below) and the negative input voltage (negative electrode line NL voltage, Fig. 14 of Nishi below [0105]) provided to one of the inputs (Fig. 14 below, input of battery 10) at a frequency sufficient to generate heat and raise a temperature of the battery (Figs. 9,11 controller 70 generates the ripple current (IB, Fig. 11) at a frequency in the secondary battery to elevate its temperature by turning ON/OFF switching elements Q1,Q2 [0052]-[0054],[0077],[0081],[0085] ), periodically obtaining a measurement that correlates to the temperature of the battery (Fig. 16 S30 of Nishi where battery temp is measured repeatedly). 
Nishi further discloses wherein the switching is initiated when the measurement indicates that the temperature of the battery is below a low temperature threshold that is considered to at least reduce the charging efficiency of the energy storage device (Fig. 16 S20 and [0119] when temperature TB shows an extremely low temperature, start ripple temperature elevation method (generate a ripple current by turning ON/OFF switching elements Q1, Q2 [0101]). “Extremely low temperatures” identified as low temperature threshold that is considered to at least reduce the charging efficiency. See [0007] where extremely low temperature increases the impedance of the battery therefore its charging efficiency).
Nishi does not explicitly state that battery 130 comprises internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs nor switching between a positive input voltage and a negative input voltage provided to one of the inputs a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery  nor the temperature of the battery is the temperature of the electrolyte .
 Regarding internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs, it is well known to one of ordinary skill in the art that an equivalent circuit for a battery comprises an internal surface capacitance which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs as evident by Rastegar ([0086] and Fig. 11 where Cs represents the surface capacitance).
Regarding switching between a positive input voltage and a negative input voltage provided to one of the inputs a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery.
Rastegar teaches switching between a positive input voltage and a negative input voltage provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the battery ([0089] and Fig. 1,11 AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its .
It would have been obvious to a person of ordinary skill in the art to modify the switching between a positive input voltage and a negative input voltage provided to one of the inputs of Nishi to include at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device, in order to raise the battery core temperature enough to make it safe to charge and not damage the electrical-chemical components of the battery as taught by Rastegar ([0089]).
Regarding the temperature of the battery is the temperature of the electrolyte.
Rastegar teaches temperature of the electrolyte ([0018] obtaining one or more of a measurement or approximation of a temperature of the electrolyte).
It would have been obvious to a person of ordinary skill in the art to modify the method of Nishii to include temperature of the electrolyte, as taught by Rastegar in order to determine if the electrolyte becomes solid at low temperatures, thereby avoiding diminished charge and discharge [0006].
Nishi does not disclose/teach wherein the switching is discontinued when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device, and wherein the low temperature threshold is a lower temperature than the high temperature threshold nor providing the positive input voltage to the one input to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold.
 wherein the warming is discontinued when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device (Fig. 6 S3-S4 where Muraoka discontinues warming when the battery’s temperature reaches above Tth ([0058]). Temperature threshold Tth is 20C ([0059]) and further identified as “high temperature threshold”. It well known to one of ordinary skill in the art that internal resistance of the battery is reduced when the temperature is elevated (See Fig. 4 and [0053] of Nishi). Therefore there is less loss due to heat when charging, thus improving charging efficiency. Therefore internal resistance of the battery at 20C increases charging efficiency than at a temperature less than 20C), wherein the low temperature threshold is a lower temperature than the high temperature threshold, Muraoka teaches “high temperature threshold” of 20C ([0059]) which is higher than Nishi’s low temperature threshold of -30C).
Therefore since Nishi initiates switching to warm up the battery when the battery is at “extremely low temperatures” of -30C (Fig. 16 S20 and [0066] [0119] and [0101] of Nishi), it would be obvious to one of ordinary skill in the art for Nishi to discontinue warming the battery (e.g. discontinue switching) when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device, wherein the low temperature threshold is a lower temperature than the high temperature threshold in order to suppress a deterioration in the secondary battery when charged as taught by Muraoka ([0058], [0063]-[0064]).
providing the positive input voltage to the one input to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold.
Muraoka teaches providing the input voltage to the one input to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold (Fig. 6 S5-S6 where constant current then constant voltage is applied to charge the battery after it was warmed to Tth (range of 20-60C) ([0062])).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Nishi to provide the positive input voltage to the one input to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold, in order to suppress a deterioration in the secondary battery when charged as taught by Muraoka ([0058], [0063]-[0064]).
As to claim 20, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 1, wherein the switching between the input voltage and the grounding input provided to one of the inputs produces a square waved shaped voltage to the one of the inputs at the frequency (Fig. 11 where the switches Q1 and Q2 switch on and off resembling a square wave. As such the voltage on line PL2 will resemble a square-wave type waveform) sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte ([0089] of Rastegar and Fig. 1, 11 If an AC current with high enough frequency is applied to the battery, due to the low .
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the switching between an input voltage and a negative input voltage provided to one of the inputs of Nishi to be at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device, in order to raise the battery core temperature enough to make it safe to charge and not damage the electrical-chemical components of the battery as taught by Rastegar ([0089]).
As to claim 21, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 19, wherein the switching between the input voltage and the grounding input provided to one of the inputs produces a square waved shaped voltage to the one of the inputs at the frequency (Fig. 11 where the switches Q1 and Q2 switch on and off resembling a square wave. As such the voltage on line PL2 will resemble a square-wave type waveform) sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise the temperature of the electrolyte ([0089] of Rastegar and Fig. 1, 11 If an AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).
It would have been obvious to a person of ordinary skill in the art at the 
As to claim 22, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 19, comprising providing the positive input voltage directly through a first switch (Fig. 14 positive voltage PL2 provided through Q1. Inductor is a short circuit therefore positive voltage PL2 applied directly to battery 10) and providing the negative input voltage directly through a second switch (Fig. 14 negative voltage NL2 provided through Q2), wherein the switching comprises simultaneously coupling the positive input voltage to the one input through operation of the first switch and decoupling the negative input voltage from the one input through operation of the second switch during a first time interval and thereafter (See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]), simultaneously decoupling the positive input voltage from the one input through operation of the first switch and coupling the negative input voltage to the one input during a second time interval through operation of the second switch (See timing diagram of Q1 and Q2 and the charging current IB Fig. 11 and [0081]), wherein the first interval and the second interval are subsequently repeated at the frequency (See timing diagram of Q1 and Q2 and the charging current IB where switches Q1 and Q2 are repeated at a frequency to create the current waveform Fig. 11 
Nishi does not disclose the frequency is sufficient to effectively short the internal surface capacitance of the energy storage device.
Rastegar teaches the frequency is sufficient to effectively short the internal surface capacitance of the energy storage device ([0089] and Fig. 1,11 If an AC current with high enough frequency is applied to the battery, due to the low impedance of the capacitor Cs, the circuit effectively behaves as if the capacitor Cs were shorted. As a result the high frequency AC current will then heat the battery core, thereby increasing its temperature making it safe to charge).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the frequency the first interval and the second interval of Nishi to be sufficient to effectively short the internal surface capacitance of the energy storage device, in order to raise the battery core temperature enough to make it safe to charge and not damage the electrical-chemical components of the battery as taught by Rastegar ([0089]).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of Rastegar (US 20170085107) in view of Muraoka (US20090167253) in view of Jung (US20170346306).
As to claim 4, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 3, wherein the second switch decouples the negative input voltage from the one input (Fig. 11 Q2 turns ON/OFF decoupling the negative from the battery input when turned “OFF”)
Nishi does not disclose when the first switching voltage is above zero volts.
 when the first switching voltage is above zero volts ([0103] Fig. 5 P-channel mosfet 558 requires a negative voltage at its gate to turn on. As such MOSFET 558 will be an open circuit with a positive voltage at its gate decupling the ground from battery 450). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Nishi to include using a P-channel mosfet 106 as a second switch wherein the second switch decouples the negative input voltage from the one input when the first switching voltage is above zero volts, as taught by Jung in order to use well known low power switching devices (MOSFETS) to improve efficiency.
As to claim 5, Nishi in view of Rastegar in view of Muraoka in view of Jung teaches the method of claim 4.
Nishi in view of Rastegar in view of Muraoka does not teach wherein the first switch decouples the one input from the positive input voltage and the second switch decouples the one input from the negative input voltage when the first switching voltage is zero volts.
Jung teaches wherein the first switch decouples the one input from the positive input voltage and the second switch decouples the one input from the negative input voltage when the first switching voltage is zero volts (Fig. 5 where power from Charger 551 and ground would be decoupled from the battery when gate of Transistors 554 and 558 are zero)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Nishi to include . 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of Rastegar (US 20170085107) in view of Muraoka (US20090167253) in view of Deboy (US20140153294).
As to claim 15, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 1, comprising producing the positive input voltage from an AC source (M/G 60) provided through a first AC to DC converter ([0103] Fig. 14 of Nishi Inverter 50 (AC/DC converter) converts three-phase AC power generated by motor generator 60 at the time of braking of the vehicle into direct current based on control signal PWMI, and outputs it to positive electrode line PL2 and negative electrode line NL). 
Nishi in view of Rastegar in view of Muraoka does not teach producing the negative input voltage from the AC source provided through a second AC to DC converter.
Deboy teaches producing the negative input voltage from the AC source provided through a second AC to DC converter (Fig. 1 second AC/DC converter converters provide negative input voltage (Vout negative).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Nishi to include producing the negative input voltage from the AC source provided through a .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 20120021263) in view of Rastegar (US 20170085107) in view of Muraoka (US20090167253) in view of Svensson (US20130093399).
As to claim 16, Nishi in view of Rastegar in view of Muraoka teaches the method of claim 1, comprising: obtaining an energy storage type for the energy storage device (([0018] Fig. 14 for secondary battery 10 is lithium Ion). 
Nishi in view of Rastegar in view of Muraoka does not teach retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with corresponding predetermined temperatures.
SVENSSON teaches retrieving from a look-up table the predetermined temperature that corresponds to the obtained energy storage type, wherein the look-up table correlates different energy storage types with corresponding predetermined temperatures (the processing unit CPU may instruct the sensing unit SENS to detect the present cell temperature of the battery BATT and compare it to an optimum cell temperature range for charging the battery BATT. The optimum charging temperature interval can vary from battery type to battery type (and is usually specified) the processing unit may be adapted to have these optimum temperature intervals stored in a memory [0019]-[0020])
It would have been obvious to a person of ordinary skill in the art at the time of 

Conclusion and relevant prior art
Rastegar (US 20170085107) is cited as a teaching reference as it does not comprising a switching circuit that is used to effectively short the internal capacitance of the battery to heat it up.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859